SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2016 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 0-14616 22-1935537 (State or Other (Commission (I.R.S. Employer Jurisdiction of Organization) File Number) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (856) 665-9533 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ( )Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ( )Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( )Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) ( )Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITIONS On April 25, 2016, J & J Snack Foods Corp. issued a press release regarding its earnings for the second quarter of fiscal 2016. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (c) Exhibits Exhibit Number Description of Document Press Release dated April 25, 2016 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. J & J SNACK FOODS CORP. By: /s/Gerald B. Shreiber Gerald B. Shreiber President /s/ Dennis G. Moore Dennis G. Moore Chief Financial Officer Date: April 25, 2016 3 EXHIBIT INDEX Exhibit Number Description Press Release dated April 25, 2016
